In a proceeding pursuant to CPLR article 78 to review a determination of respondent New York State Department of Environmental Conservation, dated October 7, 1983, denying petitioner’s application for a permit to construct a single-family house on protected tidal wetlands, the appeal is from a judgment of the Supreme Court, Suffolk County (Doyle, J.), dated February 8, 1984, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Petitioner timely served the Attorney-General with the *1000notice of petition and petition in this proceeding pursuant to CPLR 7804 (c), but failed to timely serve respondent. The Attorney-General is not a party to this proceeding, but rather the prospective attorney for a party. Thus, petitioner’s timely service upon the Attorney-General did not toll the statutory period of limitations and allow for untimely service of the notice of petition and petition upon the respondent (see, Matter of Cohen v State Tax Commn., 51 AD2d 79; Matter of Upstate Milk Coops, v State of New York Dept. of Agrie. & Mkts, 101 AD2d 940). Mangano, J. P., Brown, O’Connor and Weinstein, JJ., concur.